Citation Nr: 1100666	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-31 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for an 
acquired psychiatric disorder.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a cardiovascular 
disorder.  

5.  Entitlement to service connection for arthritis manifested by 
joint pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from October 1945 to February 
1947.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in White 
River Junction, Vermont.  While this rating decision was issued 
at the White River Junction RO, the Veteran currently resides in 
Bay City, Michigan.  Accordingly, the jurisdiction of his appeal 
remains with the RO in Detroit, Michigan.  

The Board notes that the Veteran requested a hearing before a 
Veterans Law Judge at the RO.  The hearing was scheduled in 
August 2010, but the Veteran failed to appear.  

With regard to the Veteran's claim to reopen the previously 
denied issue of entitlement to service connection for a 
psychiatric disorder, the Board acknowledges that, throughout the 
current appeal, the agency of original jurisdiction (AOJ) has 
adjudicated the matter of entitlement to service connection for a 
psychiatric disorder on a de novo basis.  [As is noted in the 
June 2009 statement of the case, the Detroit RO explained that 
the prior final denial considered only the Veteran's 
then-diagnosed schizophrenic reaction, whereas now, during the 
current appeal, he has been diagnosed with various non-psychotic 
disorders, including neurotic depression and a generalized 
anxiety disorder.]  

To establish jurisdiction over this issue, the Board must first 
consider whether new and material evidence has been received to 
reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  
The Board must proceed in this fashion regardless of the RO's 
actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92.  

In his original claim, the Veteran sought entitlement to service 
connection for a nervous condition.  In the current appeal, 
however, the Board notes that the medical evidence shows 
diagnoses of a nervous disorder and of neurotic depression and 
anxiety.  Therefore, the Veteran's claim should not be limited to 
the specific diagnosis of a mental disorder that he had written 
on his application because, although a claimant for disability 
compensation who has no special medical expertise may testify as 
to the symptoms he can observe, he generally is not competent to 
provide a diagnosis that requires the application of medical 
expertise to the facts presented.  Clemons v. Shinseki, 23 Vet. 
App. 1, 4-5 (2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir. 2007).  The AOJ should construe a claim based on the 
reasonable expectation of the non-expert claimant and the 
evidence developed in processing that claim.  Clemons, 23 Vet. 
App. at 5.  Given the various diagnoses shown by the evidence in 
this case, the Board has recharacterized the issue on appeal more 
broadly as one for service connection for an acquired psychiatric 
disorder, as indicated on the cover page of this decision. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  

A.  Acquired Psychiatric Disorder(s)

The Board notes that the Veteran's claim seeking entitlement to 
service connection for a nervous condition was originally denied 
in an October 1948 rating action.  The RO held that service 
connection had not been established for the Veteran's nervous 
condition as it was not shown that such condition was incurred in 
service or in line of duty.  In October 1951, the Veteran filed 
an application to reopen this claim, and, in a November 1951 
rating decision, the RO reopened the Veteran's claim and denied 
the issue on the merits.  In doing so, the RO determined that the 
evidence submitted did not show the existence of a nervous 
condition during service.  The Veteran did not file a notice of 
disagreement with the November 1951 rating action, and the 
decision, therefore, became final.  In general, rating decisions 
that are not timely appealed are final.  See 38 U.S.C.A. 
§ 7105(c).  

In March 2008, the Veteran sought to reopen his claim of service 
connection for a nervous condition.  In an August 2008 rating 
decision, the RO recharacterized the Veteran's claim as that of 
nerve problems, to include neurotic depression and generalized 
anxiety disorder.  The RO considered this matter on a de novo 
basis because the newly-diagnosed psychiatric disorders were 
non-psychotic in nature and because the prior final denials of 
service connection considered the Veteran's then-diagnosed 
schizophrenic reaction.  Regardless of the RO's decision, to 
establish jurisdiction over this issue, the Board must first 
consider whether new and material evidence has been received to 
reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  
The Board must proceed in this fashion regardless of the RO's 
actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92.  Moreover, in light of the United States Court 
of Appeals for Veterans Claims' (Court's) recent holding in 
Clemons, supra, the Board finds that this portion of the 
Veteran's claim is best characterized as is listed on the title 
page of this decision.  



In Kent v. Nicholson, the Court held that, when a Veteran applies 
to reopen a previously denied claim, VA must examine the bases 
for the denial in the prior decision and advise the claimant of 
the evidence and information that is necessary to reopen his or 
her claim and VA must notify the claimant of what evidence would 
be necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in the 
previous denial.  The Veteran was not provided this notice, and 
this portion of his appeal must be remanded to ensure compliance 
with procedural requirements.  Moreover, the Court stated that 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  In 
such cases, the Court in Kent stated that the Veterans Claims 
Assistance Act of 2000 (VCAA) requires the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required to 
establish service connection that were found insufficient in the 
previous denial.  

B.  Bilateral Hearing Loss and Tinnitus

The Veteran maintains that he experienced hearing loss and a 
ringing sensation in his ears as a result of his exposure to loud 
sounds while serving in the military.  His Separation 
Qualification record reflects that his military occupational 
specialty was that of construction machine operator.  In the 
Summary of Military Occupations portion, the Veteran explained 
that his duties included operating the jackhammer and ten ton 
fork lift "to break concrete and lift heavy materials in 
cleaning up bomb devastated areas."  The whispered voice test 
conducted upon enlistment was shown to be 15/15 in both ears.  A 
VA examination conducted in September 1948 also contained normal 
whispered voice test results.  

The Veteran was afforded a VA general medical examination in June 
2008 during which both his right and left ear were evaluated.  
The examiner observed that the Veteran's pinna and external 
canals were normal and that there was "cerumen occulsion" in 
the tympanic membrane in both ears.  The examiner concluded that 
the Veteran's hearing in both ears is "grossly normal."  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  The threshold for 
normal hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  See 38 C.F.R. § 
3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board notes that no audiological evaluation of the Veteran's 
ears was conducted at the June 2008 VA general medical 
examination and that a description of "grossly normal" hearing 
does not provide any information as to the Veteran's auditory 
threshold in any of the designated frequencies.  Therefore, based 
on this VA examination, it is unclear whether the Veteran has a 
hearing disability for VA purposes pursuant to 38 C.F.R. § 3.385.  
Accordingly, the Board concludes that this portion of the 
Veteran's appeal must be remanded so that the Veteran can be 
accorded an adequate audiological examination.  

Additionally, the Veteran maintains that he has tinnitus as a 
result of his exposure to noise and loud sounds in service.  His 
service treatment records are negative for any complaints, 
treatment, or diagnoses of tinnitus.  During the June 2008 VA 
general medical examination, he reported that he experienced a 
ringing sound in his left and right ear and added that the 
ringing sound is louder in his right ear.  While the examiner 
noted the Veteran's complaints and diagnosed him with "grossly 
normal" hearing, she did not indicate whether he had a diagnosis 
of tinnitus, and if so, whether the tinnitus is related to his 
military service.  Because the Veteran's claim is being remanded 
for an appropriate audiological evaluation to determine whether 
he has a hearing disability for VA purposes, then the examiner 
should also provide an opinion as to whether the Veteran has a 
diagnosis of tinnitus, and if so, whether his tinnitus is related 
to service.  
C.  Cardiovascular Disorder

The Veteran maintains to suffer from heart problems as a result 
of his military service.  During his October 1945 enlistment 
examination, his blood pressure reading was shown to be 140/70.  
He also underwent a chest X-ray, the findings of which were 
negative.  A March 1946 admission form indicates that the Veteran 
did not have a history of hypertension, that he was "nervous 
around officers" and that his father had been treated for 
hypertension for six years but was currently fine.  Upon physical 
examination, his blood pressure readings were shown to be 150/70, 
144/70 and 130/70 and such readings resulted in the impression of 
"labile blood pressure as a result of mild anxiety."  A VA 
examination conducted in September 1948 indicated a normal 
cardiovascular system.  The July 1968 Hospitalization report 
reflects that the Veteran underwent an electrocardiogram (EKG) in 
March 1968, the results of which showed a "normal curve."  

Private treatment records issued from the Veteran's treatment 
physician, Dr. S.R., dated from April 2006 to April 2008, reflect 
that the Veteran was seen throughout the years with complaints of 
shakiness, nervousness, and occasional complaints of dizzy spells 
and light headedness.  A January 2006 private treatment report 
reflects a possible diagnosis of coronary artery disease (CAD) 
which is characterized as stable.  However, the handwriting on 
this treatment report is somewhat unclear and therefore the 
diagnosis of CAD is uncertain.  A January 2008 treatment note 
reflects the Veteran was seen with complaints of dizzy spells, 
weakness, and that he was seeing double and losing his balance.  

During the June 2008 VA examination, the Veteran reported a 
history of dyspnea and fatigue.  It was also noted that he had a 
history of elevated blood pressure findings, and upon physical 
examination, his blood pressure readings were shown to be 
179/100, 168/115, and 151/85.  His cardiovascular examination was 
absent for any signs of a click or pericardial rub and his rhythm 
was described as irregularly irregular.  Findings from his chest 
X-ray reflected no signs of cardiomegaly, congestive heart 
failure, or active pulmonary disease.  The Veteran also underwent 
an EKG, the results of which reflected that he had sinus 
tachycardia with frequent premature ventricular contractions, 
fusion complexes and nonspecific ST abnormality.  The examiner 
noted that the Veteran experiences shortness of breath as a 
result of these findings.  While it was noted that the Veteran 
did not begin experiencing these symptoms until after active 
service, the examiner did not provide an opinion with respect to 
whether the Veteran's heart problems are etiologically related to 
his military service.  

D.  Arthritis and Joint Pain

Similarly, the Veteran seeks service connection for arthritis and 
joint pain as a result of his military service.  The Veteran's 
service treatment records are negative for any treatment for or 
diagnosis of arthritis or joint pain, and the September 1948 VA 
examination is clear of any arthritis or abnormalities in the 
joints.  Private treatment records issued by Dr. S.R. reflect 
complaints of and treatment for low back and bilateral knee pain 
beginning in April 2006.  An August 2006 treatment note 
specifically reflects the Veteran's complaints of arthritis which 
he described as traveling from the waist to the legs, and 
swelling in his lower legs.  A May 2007 treatment note reflects a 
diagnosis of osteoarthritis in the right knee.  

During the June 2008 VA examination, the Veteran complained of 
pain in both his knees and explained that he had recently 
undergone a left total knee replacement due to his arthritis.  He 
also complained of right knee pain and explained that his right 
knee swells and goes out if he pivots quickly.  The examiner 
noted that such disorder occurred after service.  With respect to 
his joint symptoms, the Veteran complained of pain, stiffness, 
deformity, limited motion and swelling in both his knees, his 
right wrist and his left second metacarpal joint and it was noted 
that he used a cane as an assistive device when walking.  Upon 
physical examination, the physician noted that the left knee and 
right second metacarpal joint displayed signs of swelling and 
tenderness.  An X-ray of the left knee demonstrated a total knee 
replacement and was negative for an acute fracture or 
dislocation.  The X-ray of the right knee demonstrated a 
"narrowing of [the] medial and lateral joint spaces with the 
marginal sclerosis consistent with degenerative arthritis."  

During the physical examination, the examiner also noted there to 
be abnormalities in the spinal muscles.  Specifically she noted 
that there was left cervical tenderness with rotation to the left 
and tenderness at the base of the cervical spine.  An X-ray of 
the cervical spine showed fusion at the C6-C7 disc levels and 
some osteoarthritis of the facet joints in the midcervical 
region.  

The examiner diagnosed the Veteran with osteoarthritis of the 
right knee and cervical spine.  However, the examiner did not 
provide an opinion with respect to whether these disabilities 
were etiologically related to service.  

VA has a duty to obtain a medical examination when the record 
contains competent evidence of a current disability or symptoms 
of a current disability; evidence establishing that an event, 
injury, or disease occurred in service; an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with service or a service-connected disability; 
and insufficient evidence to decide the case.  38 U.S.C.A. 
§5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If the VA undertakes the effort to 
provide the Veteran with a medical examination, it must ensure 
that such exam is an adequate one.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  

The Board finds that while the June 2008 VA examination was 
provided in connection to the Veteran's claim seeking service 
connection for pension, it was an inadequate examination for 
purposes of the Veteran's claim seeking service connection for 
arthritis manifested by joint pain.  An opinion regarding the 
etiology of the Veteran's arthritis was not given.  Under the 
circumstances presented in this case, the Board finds that a new 
VA medical examination and opinion is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  With regard to the issue of whether 
new and material evidence has been 
received sufficient to reopen a claim for 
service connection for an acquired 
psychiatric disorder, the AMC/RO should 
provide the Veteran with written notice 
pursuant to the requirements of Kent v. 
Nicholson.  In doing so, the AMC/RO should 
inform the Veteran of the evidence that 
would be necessary to substantiate the 
element or elements required to establish 
service connection that were found 
insufficient in the previous denial of 
this issue.  

2.  Then, the Veteran should be accorded a 
VA audiological examination to determine 
the nature and etiology of any hearing 
loss and tinnitus that may be present.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed, including 
the Maryland CNC test and a puretone 
audiometry test.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, VA treatment 
records and private medical records.  The 
examiner's review of the Veteran's claims 
folder in conjunction with the evaluation 
should be annotated in the examination 
report.  The examiner should specifically 
take note of the Veteran's Separation 
Qualification Record which indicates his 
MOS was that of Construction Machine 
Operator.  The examiner should convert any 
audiometric results using ASA standards to 
ISO-ANSI standards in order to facilitate 
data comparison, and provide an 
interpretation of any audiometric findings 
contained on a graph.  

For any hearing loss disability diagnosed 
on examination, the examiner should 
comment as to the likelihood (likely, 
unlikely, at least as likely as not) that 
the hearing loss is etiologically related 
to his military service or is otherwise 
related to his active duty.  

For any tinnitus diagnosed on examination, 
the examiner should opine as to the 
likelihood (likely, unlikely, at least as 
likely as not) that the Veteran currently 
has tinnitus that is related to his 
military service or is otherwise related 
to his active duty.

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

3.  In addition, the Veteran should be 
accorded an appropriate VA examination to 
determine the nature and etiology of any 
cardiovascular disorder that may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  

The examiner is required to review all 
pertinent service treatment records, and 
VA and private treatment records.  The 
examiner's review of the Veteran's claims 
folder in conjunction with the evaluation 
should be annotated in the examination 
report.  

The examiner should then provide an 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that 
any current cardiovascular disorder had 
its onset in service or otherwise is 
causally or etiologically related to a 
disease or injury incurred in active 
service.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

4.  Also, the Veteran should be accorded 
an appropriate VA examination to determine 
the nature and etiology of any arthritic 
disability that may be present.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  

The examiner is required to review all 
pertinent service treatment records, and 
VA and private treatment records.  The 
examiner's review of the Veteran's claims 
folder in conjunction with the evaluation 
should be annotated in the examination 
report.  

The examiner should then provide an 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that 
any current arthritic disability that the 
Veteran may have-including, but not 
limited to, arthritis of his right knee, 
left knee, and spine-had its onset in 
service or otherwise is causally or 
etiologically related to a disease or 
injury incurred in active service.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

5.  When the development requested has 
been completed, readjudicate the issues on 
appeal.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is certified to 
the Board for appellate review.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matters that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


